DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-13, in the reply filed on January 11, 2022 is acknowledged.  Claims 14-20 have been withdrawn.  Action on the merits is as follows:

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an insulation layer adjacent to the side terminal and in which an opening is defined, wherein at the opening, an end surface of each of the two conductive layers is exposed to outside the display panel to define the side surface of the side terminal, the end surface including a conformal shape extending along a bottom of the opening and along a side surface of the insulation layer which defines the opening” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al. (CHOI) (US 2017/0005083 A1 now US 10,170,462 B2).
	In regards to claim 1, CHOI (Figs. 1A, 1B, 3, 4A-8 and associated text and items) discloses a display device (Figs. 3, 4A-8) comprising: a display panel (items 10 plus 20, 100 plus 200) including: a pixel array (pixels in item A/A, but not shown); a side terminal (items 110, 112 plus 114 plus CNT1 plus 116 plus CNT2) including a side surface which is exposed to outside the display panel (items 10 plus 20, 100 plus 200); and a transfer wiring (item 120) electrically connecting the side terminal (items 110, 112 plus 114 plus CNT1 plus 116 plus CNT2) and the pixel array (pixels in item A/A, but not shown) to each other; and a side pad (item 300) which is conductive and through which an electrical signal is provided to the side terminal (items 110, 112 plus 114 plus CNT1 plus 116 plus CNT2) from outside the display panel (items 10 plus 20, 100 plus 200), the side pad (item 300) contacting the display panel (items 10 plus 20, 100 plus 200) at the side surface of the side terminal (items 110, 112 plus 114 plus CNT1 plus 116 plus CNT2) which is exposed to outside the display panel (items 10 plus 20, 100 plus 200), wherein an end (left or right end of item 120) of the transfer wiring (item 120) is spaced apart from the side surface of the side terminal (items 110, 112 plus 114 plus CNT1 plus 116 plus CNT2) which is exposed to outside the display panel (items 10 plus 20, 100 plus 200).
	In regards to claim 2, CHOI (Figs. 1A, 1B, 3, 4A-8 and associated text and items) discloses wherein the side terminal (items 110, 112 plus 114 plus CNT1 plus 116 plus CNT2) includes at least two conductive layers (items 112, 114 plus CNT1, 116 plus CNT2).
	In regards to claim 3, CHOI (Figs. 1A, 1B, 3, 4A-8 and associated text and items) discloses wherein the side terminal (items 110, 112 plus 114 plus CNT1 plus 116 plus CNT2) includes arranged along a thickness direction of the display device (Figs. 4A-8), a first conductive layer (items 112, 114 plus CNT1 or 116 plus CNT2) and a second conductive layer (items 112, 114 plus CNT1 or 116 plus CNT2).
	In regards to claim 4, CHOI (Figs. 1A, 1B, 3, 4A-8 and associated text and items) discloses wherein the first conductive layer (item 112) of the side terminal (items 110, 112 plus 114 plus CNT1 plus 116 plus CNT2) forms an interface with the transfer wiring (item 120), and the second conductive layer (item 114 plus CNT1) of the side terminal (items 110, 112 plus 114 plus CNT1 plus 116 plus CNT2) forms an interface with the first conductive layer (item 112).
	In regards to claim 6, CHOI (Figs. 1A, 1B, 3, 4A-8 and associated text and items) discloses wherein the side terminal (items 110, 112 plus 114 plus CNT1 plus 116 plus CNT2) includes arranged along a thickness direction of the display device (Figs. 3, 4A-8), a first conductive layer (items 112, 114 plus CNT1 or 116 plus CNT2) and a second conductive layer (items 112, 114 plus CNT1 or 116 plus CNT2), and along the thickness direction of the display device (Figs. 3, 4A-8), the transfer wiring (item 120) is between the first conductive layer (items 114 plus CNT1 or 116 plus CNT2, Fig. 7A) and the second conductive layer (items 114 plus CNT1 or 116 plus CNT2, Fig. 7A).
	In regards to claim 7, CHOI (Figs. 1A, 1B, 3, 4A-8 and associated text and items) discloses further comprising an insulation layer (items 113, 115) adjacent to the side terminal (items 110, 112 plus 114 plus CNT1 plus 116 plus CNT2), wherein an end surface of each of the two conductive layers (items 112 plus 114 plus CNT1 or 116 plus CNT2) is exposed to outside the display panel (items 10 plus 20, 100 plus 200) to define the side surface of the side terminal (items 110, 112 plus 114 plus CNT1 plus 116 plus CNT2), the end surface including: a horizontal extending portion (items 112, 114, 116) extending along a plane defined by a first direction and a second direction crossing each other, and a vertical extending portion (items CNT1, CNT2) extending along a thickness direction of the display device (Figs. 3-8) which is defined by a third direction crossing each of the first and second directions, the vertical extending portion (items CNT1, CNT2) extending from the horizontal extending portion (items 112, 114, 116) and through the insulation layer (items 113, 115).
	In regards to claim 8, CHOI (Figs. 1A, 1B, 3, 4A-8 and associated text and items) discloses further comprising an insulation layer (items 113, 115) adjacent to the side terminal (items 110, 112 plus 114 plus CNT1 plus 116 plus CNT2) and in which an opening is defined, wherein at the opening, an end surface of each of the two conductive layers is exposed to outside the display panel to define the side surface of the side terminal (items 110, 112 plus 114 plus CNT1 plus 116 plus CNT2), the end surface including a conformal shape extending along a bottom of the opening and along a side surface of the insulation layer which defines the opening.
	In regards to claim 11, CHOI (Figs. 1A, 1B, 3, 4A-8 and associated text and items) discloses further comprising an external driving device (items 400, 500 or 400 plus 500) connected to the side pad (item 300) and from which the electrical signal is provided from outside the display panel (items 10 plus 20, 100 plus 200) to the side pad (item 300).
	In regards to claim 12, CHOI (Figs. 1A, 1B, 3, 4A-8 and associated text and items) discloses wherein the external driving device (items 400, 500 or 400 plus 500) includes a flexible printed circuit board (items 400 or 500) on which a driving chip (item 500) is mounted.
	In regards to claim 13, CHOI (Figs. 1A, 1B, 3, 4A-8 and associated text and items) discloses wherein the pixel array (pixels in item A/A, but not shown) includes an organic light-emitting diode (paragraph 62).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (CHOI) (US 2017/0005083 A1 now US 10,170,462 B2) in view of Kim (US 2015/0053931 A1 now US 9,293,482 B2).
	In regards to claim 5, CHOI does not specifically disclose wherein each of the first conductive layer and the second conductive layer forms an interface with the transfer wiring.
	Kim (Figs. 6-8 and associated text) discloses wherein each of the first conductive layer (items 110, 310) and the second conductive layer (items 120, 320) forms an interface with the transfer wiring (items 140, 340).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of CHOI with the teachings of Kim for the purpose of an electrical connection (paragraph 102).
s 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (CHOI) (US 2017/0005083 A1 now US 10,170,462 B2) in view of JEON et al. (JEON) (US 2018/0292687 A1 now US 10,564,484 B2).
	In regards to claim 9, CHOI (Figs. 1A, 1B, 3, 4A-8 and associated text and items) discloses wherein the display panel (items 100 plus 200) further includes: an array substrate (item 100 plus 120 plus pixels in item A/A, but not show plus items 110, 112 plus 114 plus CNT1 plus 116 plus CNT2) including each of the pixel array (pixels in item A/A, but not shown), the side terminal (items 110, 112 plus 114 plus CNT1 plus 116 plus CNT2) and the transfer wiring (item 120), on a base substrate (item 100); a cover substrate (item 200) facing the array substrate (item 100 plus 120 plus pixels in item A/A, but not show plus items 110, 112 plus 114 plus CNT1 plus 116 plus CNT2), but does not specifically disclose a sealing member which combines the array substrate and the cover substrate to each other and encapsulates the pixel array; and a filling member disposed between the cover substrate and the side terminal.
	JEON (Fig. 2A and associated text) discloses a sealing member (item 310) which combines the array substrate (item 111) and the cover substrate (item 113) to each other and encapsulates the pixel array (item DA, paragraph 54); and a filling member (item 210) disposed between the cover substrate (item 113) and the side terminal (item 112a).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of CHOI with the teachings of JEON for the purpose of protection and coupling substrates together (paragraph 60).

	In regards to claim 10, CHOI does not specifically disclose wherein the filling member includes a cured resin.
	JEON (Fig. 2A and associated text) discloses wherein the filling member (item 210) includes a cured resin (paragraph 80).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of CHOI with the teachings of JEON for the purpose of protection (paragraph 60), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 12, CHOI (Figs. 1A, 1B, 3, 4A-8 and associated text and items) discloses wherein the external driving device (items 400, 500 or 400 plus 500) includes a flexible printed circuit board (items 400 or 500), but does not specifically disclose wherein the external driving device includes a flexible printed circuit board on which a driving chip is mounted.
	JEON (Fig. 2A and associated text) discloses wherein the external driving device (items 117 plus 119) includes a flexible printed circuit board (item 117) on which a driving chip (item 119) is mounted.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of CHOI with the teachings of JEON for the purpose generating various kinds of driving signals form driving the display panel (paragraph 68).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 3, 2022